Jordan, Justice.
This appeal is from a judgment rendered in a *220separate hearing in a divorce and alimony case in which attorney fees were awarded to appellee. The enumerations of error complain that such award was excessive, but no transcript of the evidence at such hearing is in the record before this court. In such circumstances we must assume the trial court was authorized in its granting of the attorney fees and therefore we affirm. See Luke v. Luke, 159 Ga. 551 (126 SE 374); Addis v. Spain, 225 Ga. 609 (170 SE2d 585); Jones v. Jones, 224 Ga. 571 (163 SE2d 692).
Submitted August 3, 1973
Decided October 5, 1973.
Westmoreland, Hall, Bryan, McGee & Warner, John L. Westmoreland, Jr., Edward E. Bates, Jr., for appellant.
Harland, Cashin, Chambers & Parker, Harry L. Cashin, Jr., for appellee.

Judgment affirmed.


All the Justices concur.